F I L E D
                                                                                                      United States Court of Appeals
                                                                                                              Tenth Circuit
                             UNITED STATES COURT OF APPEALS
                                                                                                                  July 10, 2006
                                                    TENTH CIRCUIT                                           Elisabeth A. Shumaker
                                                                                                                Clerk of Court


 D E L B E R T M c N E IL , J R .,

                      P e t i ti o n e r - A p p e l l a n t ,

            v.                                                                   No. 06-6059
                                                                              (W . D . O klahoma)
 ERIC FR A N K LIN , W arden,                                             (D.C. No. CIV-05-0843-HE)

                   R e s p o n d e n t- A p p e ll e e .




                                                                 ORDER


B e f o r e H E N R Y , B R I S C O E , a n d O ’ B R I E N , C i r c u it J u d g e s .


          D e l b e r t M c N e i l , J r ., a s ta t e p r is o n e r p r o c e e d i n g p r o s e , s e e k s a

C e r t i f ic a te o f A p p e a la b il i t y ( “ C O A ” ) to a p p e a l t h e d is t r i c t c o u r t ’ s d e n ia l o f

h i s p e ti t i o n f o r a w r i t o f h a b e a s c o r p u s u n d e r 2 8 U .S . C . § 2 2 5 4 . T h e d is t r i c t

c o u r t d e n i e d M r . M c N e i l ’ s p e t i ti o n a s a r e s u l t o f ( 1 ) h i s p r o c e d u r a l d e f a u l t

o f c l a i m s a l l e g i n g a n i l le g a l a r r e s t a n d s e i z u r e , a n d i n s u f f i c i e n t e v i d e n c e t o

s u p p o r t h i s c o n v i c ti o n , a n d ( 2 ) h i s f a i lu r e t o s h o w c a u s e a n d p r e j u d i c e o r a

f u n d a m e n t a l m i s c a r r i a g e o f j u s t ic e t o o v e r c o m e p r o c e d u r a l d e f a u l t. M r .

M c N e il a ls o s e e k s t o p r o c e e d i n f o r m a p a u p e r i s ( “ I F P ” ) o n a p p e a l . W e d e n y

a C O A , d e n y h i s re q u e s t t o p r o c e e d I F P , a n d d i s m i s s th e m a t te r .
                                                 I. BACKGROUND

          I n J u n e 2 0 0 3 , M r . M c N e il w a s c h a rg e d w i t h m a n u f a c tu r i n g

m e t h a m p h e t a m i n e , i n v i o l a ti o n o f O k l a . S t a t . t i t . 6 3 , § 2 - 4 0 1 ( G ) . B e c a u s e

M r . M c N e il w a s p r e v io u s l y c o n v ic te d o f tw o o r m o r e f e l o n i e s , h e w a s

charged under O klahoma’s sentence enhancement statute. A court-

a p p o i n t e d a t to r n e y c o n d u c t e d p r e - t ri a l l it ig a t io n , b u t th e c o u r t g r a n t e d M r .

M c N e il t h e r i g h t t o r e p r e s e n t h i m s e lf a t h i s o n e - d a y j u r y t r i a l. A j u r y f o u n d

M r . M c N e i l g u i l ty a n d s e n t e n c e d h i m t o l i f e i n p r i s o n . W i t h n e w c o u r t -

a p p o in t e d c o u n s e l, M r . M c N e il a p p e a l e d h is c o n v ic ti o n a n d s e n te n c e a s

e x c e s s i v e , b u t t h e O k l a h o m a C o u r t o f C r i m i n a l A p p e a ls ( “ O C C A ” )

a f f i r m e d . O n d i r e c t a p p e a l , M r . M c N e il d i d n o t r a is e a n y o f th e c la im s t h a t

h e n o w p r e s e n ts . I n s t a te p o s t - c o n v ic ti o n p r o c e e d i n g s , M r . M c N e il d i d n o t

a l l e g e i n e f f e c t iv e a s s i s ta n c e o f a p p e l l a t e c o u n s e l f o r f a i l u r e to r a is e th e s e

claim s on direct appeal.1

          M r . M c N e i l s u b s e q u e n t l y f i l e d a § 2 2 5 4 p e t i ti o n f o r h a b e a s r e l i e f i n

federal district court. He asserted that (1) he w as arrested w ithout probable

cause; (2) an officer seized him in violation of the Fourteenth A mendment;

a n d ( 3 ) t h e r e w a s in s u f f ic ie n t e v id e n c e t o s u p p o r t h i s c o n v ic ti o n . I n a

thorough and w ell-reasoned report and recommendation, the magistrate



          1
           I n 2 0 0 4 , t h e s t a te d is t r i c t c o u r t r e d u c e d M r . M c N e il ’ s s e n te n c e t o 2 1
ye a r s ’ i m p ri s o n m e n t.

                                                                  2
j u d g e c o n c l u d e d th a t M r . M c N e il p r o c e d u ra ll y d e f a u l t e d o n e a c h c la im a n d

f a il e d to o v e r c o m e t h i s p r o c e d u ra l d e f a u l t b y s h o w i n g c a u s e a n d p re ju d i c e

o r a f u n d a m e n ta l m i s c a rr i a g e o f j u s t i c e . T h e d is t r i c t c o u r t a d o p te d th e

r e c o m m e n d a ti o n a n d d e n ie d M r . M c N e il ’ s p e ti t i o n f o r h a b e a s r e li e f .

                                                  II. D ISC USSIO N

          B e f o re a p e t i t i o n e r m a y p r o c e e d o n a n a p p e a l f r o m a d e n ie d § 2 2 5 4

p e ti t i o n , h e m u s t r e c e i v e a C O A . 2 8 U .S . C . § 2 2 5 3 ( c ) ( 1 ) . W e m a y i s s u e a

C O A “ o n ly i f [ M r . M c N e il ] h a s m a d e a s u b s t a n ti a l s h o w i n g o f th e d e n ia l o f

a c o n s t i t u t i o n a l r i g h t .” 2 8 U .S . C . § 2 2 5 3 ( c ) ( 2 ) . W h e r e a d is t r i c t c o u r t d o e s

n o t r e a c h t h e m e r i t s o f a § 2 2 5 4 p e t i ti o n b e c a u s e t h e c l a i m w a s p r o c e d u r a l l y

d e f a u l t e d , t h e p e t i ti o n e r s e e k i n g a C O A m u s t a l s o d e m o n s t r a t e “ t h a t j u r i s t s

of reason w ould find it debatable w hether the district court w as correct in its

p r o c e d u r a l r u lin g .” S la c k v . M c D a n ie l, 5 2 9 U .S . 4 7 3 , 4 8 4 ( 2 0 0 0 ) .

          H e r e , r e a s o n a b le ju r i s t s w o u l d n o t f in d t h e d is t r i c t c o u r t ’ s p r o c e d u ra l

r u l i n g d e b a t a b l e o r w r o n g . A l l p a r t ie s a g r e e , a n d t h e r e c o r d s h o w s , t h a t M r .

M c N e i l f a i l e d t o r a i s e a n y o f t h e p r e s e n t c l a i m s o n d ir e c t a p p e a l . T h o s e

c l a i m s a r e n o w p r o c e d u r a l l y b a r r e d . B o u s l e y v . U n it e d S ta t e s , 5 2 3 U . S .

6 1 4 , 6 2 1 ( 1 9 9 8 ).

          P r o c e d u ra ll y d e f a u l t e d c la im s m a y s t i l l b e r e v ie w e d if th e p r i s o n e r c a n

s h o w ( 1 ) c a u s e f o r t h e d e f a u lt a n d a c t u a l p r e ju d i c e , o r ( 2 ) a f u n d a m e n ta l

m i s c a r r i a g e o f j u s t ic e d e f i n e d a s “ a c t u a l i n n o c e n [ c e ] . ” I d . a t 6 2 2 . M r .


                                                                 3
M c N e i l ’ s o n l y s t a t e d c a u s e f o r d e f a u l t in t h e s t a t e c o u r t s i s t h a t h i s c o u r t -

a p p o in t e d a tt o r n e y d e c li n e d to r a is e th e s e c la im s o n d i r e c t a p p e a l b a s e d o n

h i s c o n f i d e n c e i n t h e i r f r i v o l i ty. D e s p i t e d i s p l e a s u r e w i t h a p p e l l a t e c o u n s e l ,

M r. M cN eil did not raise a claim of ineffective assistance of appellate

c o u n s e l i n h i s s t a te p o s t - c o n v ic ti o n p r o c e e d i n g s b e c a u s e h e “ n e v e r w i s h e d

to attack or try to sm ear his appellate counsel in court.” R ec. doc. 21, at 4

( P e t i t i o n e r ’s R e s p o n s e to A t t o r n e y G e n e r a l ’ s R e s p o n s e o n H a b e a s C o r p u s ,

f i l e d N o v . 2 , 2 0 0 5 ).

          L i k e w i s e , M r . M c N e il f a il s t o o f f e r a n y e v id e n c e o f a f u n d a m e n t a l

m i s c a rr i a g e o f j u s t i c e in t h e f o rm o f a “ ‘ c o lo r a b le s h o w i n g o f f a c tu a l

i n n o c e n c e .’ ” S t e e le v . Y o u n g , 1 1 F . 3 d 1 5 1 8 , 1 5 2 2 ( 1 0 t h C i r . 1 9 9 3 ) ( q u o t i n g

H e r r e r a v . C o l li n s , 5 0 6 U .S . 3 9 0 , 4 0 4 ( 1 9 9 3 ) ) . M r . M c N e i l’ s c l a i m s s k i rt

a c tu a l, f a c t u a l i n n o c e n c e a n d in s t e a d c e n te r o n a la c k o f p r o b a b le c a u s e f o r

h i s a r r e s t. T h e r e c o r d , h o w e v e r , b e l ie s th e a s s e r te d l a c k o f p r o b a b l e c a u s e

a n d il l u s t r a te s t h e d if f ic u lt y M r . M c N e il e x p e ri e n c e s i n p r o d u c in g a

“colorable show ing of factual innocence.” Id. The strong, distinctive sm ell

o f e th e r f ir s t a tt r a c te d la w e n f o rc e m e n t t o M r . M c N e il ’ s h o m e . U p o n

answ ering the door and being asked if he w as “cooking dope,” M r. M cN eil

r e p li e d th a t h e w a s n o t c o o k in g m e th a m p h e t a m i n e ; h e w a s “ ju s t p o w d e r i n g

i t o u t . ” R e c . d o c . 2 2 , a t 8 - 9 ( R e p o r t a n d R e c o m m e n d a ti o n , f il e d N o v . 2 9 ,

2 0 0 5 ) ( q u o t i n g O C C A R e s p o n s e , E x . 2 ) . M r . M c N e il p r o v i d e d w r i t t e n


                                                                    4
p e r m i s s i o n f o r t h e s e a rc h o f h is h o m e a n d h e l p e d th e o f f i c e rs i d e n ti f y

several containers of methamphetam ine. Numerous tools and ingredients

u s e d to p r o d u c e m e t h a m p h e t a m i n e w e r e a ls o d i s c o v e re d in t h e s e a rc h . R e c .

doc. 13, ex. 3, at 4-5 (A ple’s O CCA Br.). No reasonable jurist w ould

s u s p e c t a m i s c a rr i a g e o f j u s t i c e b a s e d o n a c t u a l, f a c t u a l i n n o c e n c e .

                                                 III. CONCLUSION

          Because M r. M cN eil did not show cause and prejudice or a

f u n d a m e n t a l m i s c a rr i a g e o f j u s t i c e , t h e d is t r i c t c o u r t p r o p e r l y c o n c lu d e d

t h a t i t c o u l d n o t r e v i e w h i s p r o c e d u r a l l y- d e f a u l t e d c l a i m s . R e a s o n a b l e

j u r i s t s w o u ld n o t f in d th e s e p ro c e d u r a l r u lin g s d e b a ta b le o r w r o n g .

A c c o r d i n g l y, w e D E N Y M r . M c N e i l ’ s p e t it i o n f o r a C O A , D E N Y h i s r e q u e s t

t o p r o c e e d I F P , a n d D I S M I S S t h e m a t te r .



                                                              Entered for the Court,


                                                              Robert H. Henry
                                                              U n i t e d S t a te s C i r c u it J u d g e




                                                                   5